Name: Decision No 576/98/EC of the European Parliament and of the Council of 23 February 1998 amending Decision No 819/95/EC establishing the Community action programme Socrates
 Type: Decision
 Subject Matter: European construction;  teaching;  EU finance;  education
 Date Published: 1998-03-14

 Avis juridique important|31998D0576Decision No 576/98/EC of the European Parliament and of the Council of 23 February 1998 amending Decision No 819/95/EC establishing the Community action programme Socrates Official Journal L 077 , 14/03/1998 P. 0001 - 0002 DECISION No 576/98/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 23 February 1998 amending Decision No 819/95/EC establishing the Community action programme Socrates THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 126 and 127 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the Economic and Social Committee (2),Having regard to the opinion of the Committee of the Regions (3),Acting in accordance with the procedure laid down in Article 189b of the Treaty (4), in the light of the joint text approved on 14 January 1998,(1) Whereas Decision No 819/95/EC of the European Parliament and of the Council of 14 March 1995 (5) establishes the Community action programme Socrates;(2) Whereas Article 7 of that Decision provides for a financial framework for the implementation of the programme during the period 1 January 1995 to 31 December 1999;(3) Whereas the Joint Statement (6) by the European Parliament, the Council and the Commission concerning the Decision No 819/95/EC provides that, two years after the launching of the programme, the European Parliament and the Council will assess the results achieved by the programme, and that to this end the Commission will submit to them a report accompanied by any proposals which it considers appropriate, including any concerning the funding set by the legislator within the meaning of the Joint Declaration of 6 March 1995 (7), and that the European Parliament and the Council will act on those proposals at the earliest opportunity;(4) Whereas the European Parliament called for an increase in the allocation for the progamme in its Resolution on the Commission White Paper on Education and Training - 'Teaching and learning - towards the learning society` and its Resolution on the Commission Green Paper on 'Education - training - research - the obstacles to transnational mobility`; whereas, in its resolution on the guidelines for the 1998 budgetary procedure, it included encouragement for youth and education programmes among its priorities;(5) Whereas the report submitted by the Commission pursuant to the abovementioned Joint Statement has set out the outstanding results achieved by the programme during the first two years following its adoption;(6) Whereas the programme has been particularly well received in the educational community and whereas there is a need to maintain its forward momentum towards achieving its objectives;(7) Whereas the demand for support is already many times higher than the available resources and is continuing to rise;(8) Whereas the impact of the programme would be affected both if the percentage of projects supported were to be reduced and if the annual average amount of support granted to projects fell below a critical threshold, which would mainly disadvantage those from less favoured backgrounds; whereas there is therefore a need to ensure that a critical mass of funding is maintained;(9) Whereas there is a need to provide continuity of support for projects during the developmental phase, while nonetheless reserving sufficient funds to support new projects and activities, thereby safeguarding the programme's potential for contributing to innovation;(10) Whereas, without prejudice to the procedures to be completed for the participation of Malta, it is envisaged that the associated countries of Central and Eastern Europe and Cyprus should be able to participate in the programme from 1998 onwards; whereas their financial contribution could call for an appropriate contribution by the Community in order to ensure reciprocal mobility in line with the Community's political objective;(11) Whereas there is a need to adjust the financial framework for the programme in order to maintain the programme's capacity to fulfil the objectives set out in the Decision establishing the programme;(12) Whereas additional funding is incorporated within the overall allocation for heading 3 of the financial perspective and within the limits of the appropriations available during the two financial years concerned,HAVE DECIDED AS FOLLOWS:Article 1 Article 7(1) of Decision No 819/95/EC shall be replaced by the following:'1. The financial framework for implementation of this programme for the period referred to in Article 1 shall be ECU 920 million.`Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities.Done at Brussels, 23 February 1998.For the European ParliamentThe PresidentJ. M. GIL-ROBLESFor the CouncilThe PresidentR. COOK(1) OJ C 113, 11. 4. 1997, p. 14, and OJ C 262, 28. 8. 1997, p. 3.(2) Opinion delivered on 28 May 1997 (OJ 287, 22. 9. 1997, p. 23).(3) Opinion delivered on 18 September 1997 (OJ C 379, 15. 12. 1997, p. 17).(4) Opinion of the European Parliament of 12 June 1997 (OJ 200, 30. 6. 1997, p. 136), Council Common position of 22 September 1997 (OJ C 315, 16. 10. 1997, p. 1) and Decision of the European Parliament of 23 October 1997 (not yet published in the Official Journal). Decision of the European Parliament of 29 January 1998 and Decision of the Council of 12 February 1998.(5) OJ L 87, 20. 4. 1995, p. 10.(6) OJ L 132, 16. 6. 1995, p. 18.(7) Declaration by the European Parliament, the Council and the Commission of 6 March 1995 on the incorporation of financial provisions into legislative acts (OJ C 102, 4. 4. 1996, p. 4).